Citation Nr: 0833392	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-28 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a hearing loss 
disability of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1990.  He also served in the Air National Guard 
from August 1991 to August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in Nashville, Tennessee, which denied a claim for service 
connection for bilateral hearing loss.

In November 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that proceeding has been associated with the claims folders.

In July 2007, the Board denied a claim of service connection 
for hearing loss of the left ear and remanded the claim of 
service connection for hearing loss of the right ear.  The 
claim involving the right ear now returns for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the July 2007 remand 
instructions were not complied with fully, the Board is 
required to remand the appeal for further development.

The veteran contends that he has a hearing loss disability of 
the right ear due to his duties in active service working as 
a radio operator and thereafter in the National Guard working 
on the flight line.  At the November 2006 Travel Board 
hearing, he testified that while serving in the National 
Guard, he spent eight years working on the flight line, 
loading and unloading aircraft cargo, and another two years 
as a heavy equipment operator.  He also testified that in 
1996, he did temporary duty assignment (TDY) in Italy in 
support of Bosnia, during which he spent 89 to 90 days 
working on the flight line for 12 hours a day, 6 days a week.

As an initial matter, the Board notes that the veteran's 
periods of ACDUTRA and INACDUTRA have not yet been verified.  
Likewise, his TDY in Italy in 1996 has not been verified.  
The National Personnel Records Center (NPRC) has reported 
that the veteran's National Guard service records could not 
be found.  However, no attempt has been made to obtain such 
records from the veteran's National Guard unit despite the 
Board's July 2007 remand directives.  Therefore, this case 
must be remanded so that the Agency of Original Jurisdiction 
(AOJ) can contact the National Guard Bureau, the Tennessee 
Air National Guard or any other appropriate service 
department office and attempt to locate his National Guard 
records.  

In reference to the veteran's National Guard service, the 
Board notes that his Report of Separation for the National 
Guard lists his primary specialty as an air transportation 
craftsman.  This evidence is consistent with his hearing 
testimony that his duties involved working on the flight 
line.  

Following a review of the veteran's audiometric studies from 
1988 to 2000, the Board observes that these audiometric 
results are indicative of some level of diminished hearing 
during service.  

The veteran underwent a VA audiological examination in May 
2008.  The examiner gave the opinion that the veteran's 
hearing loss was not related to his military noise exposure 
because the earliest documented evidence of hearing loss was 
12 years after his separation from active service.  In 
rendering this opinion, the examiner failed to consider the 
changes in the veteran's right ear hearing from 1988 to 2002.  
Also, as the veteran's periods of ACDUTRA were unverified, 
the examiner did not take into account the veteran's claimed 
noise exposure in the National Guard.  Notwithstanding the 
unverified periods of ACDUTRA, the Board finds it necessary 
to consider whether the veteran's right ear hearing loss is 
related to his duties as an air transportation craftsman in 
the National Guard because the National Guard service 
separation form does show that his primary specialty was an 
air transportation craftsman.  As such, on remand, the AOJ 
should request a new VA medical opinion based on a review of 
the claims folders and in light of the veteran's National 
Guard service and the audiograms in his service medical 
records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the National 
Guard Bureau, Tennessee Air National 
Guard, or any other appropriate service 
department office to verify all of the 
veteran's periods of ACDUTRA and 
INACDUTRA and to obtain personnel records 
for such periods of service.  Service 
records providing points are not helpful 
in this regard.

2. The AOJ should obtain a new medical 
opinion from a VA audiologist to assess 
the etiology of the veteran's right ear 
hearing loss disability.  The entire 
claims file must be made available to the 
examiner for review, and the examiner 
should note that it has been reviewed. 

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran's right ear hearing loss is 
at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of in-service noise exposure, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  The opinion should be 
based on all of the evidence of record to 
include the veteran's verified periods of 
active service, ACDUTRA and INACDUTRA, 
and the audiograms in his service medical 
records (1980 to 2002).  In particular, 
the veteran's duties as an air 
transportation craftsman in the National 
Guard should be taken into account.  The 
examiner should provide a complete 
rationale for any opinion given.  

3.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a hearing loss disability 
of the right ear.  All new evidence 
received since the issuance of the June 
2008 SSOC should be considered.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

